                                                                          USDC SONY
                                                                          DOCU¥EN.T
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          ELEtTR'c)NIC
                                                                                   '    ,

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _x

ANTHONY BOYKIN,

                               Petitioner,                      21 CV 3146 (CM)
       -against-                                                10 CR 391-01 (CM)

UNITED STATES OF AMERICA,

                                Respondent.
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _x

ORDER APOINTING COUNSEL AND SCHEDULING DEADLINE FOR SUPPLE                                    ENT AL
      FILINGS ON PETITIONER'S MOTION PURSUANT TO 28 U.S.C. § 225

McMahon, J.:

         Movant Anthony Boykin was convicted of racketeering and conspiracy t                  commit

 racketeering, 18 U.S.C. §§ 1961 (d), 1962(d); murder and conspiracy to commit murde in aid of

 racketeering, 18 U.S.C. §§ 1959(a)(1), (5); assault and attempted murder in aid of racket ering, 18
                                                            '
 U.S.C. §§ 1959(a)(3), (5); conspiracy to distribute and po..ssession with intent to distri ute crack

 cocaine, 21 U.S.C. § 846; and possession of a firearm in furtherance of a drug trafficki g offense
                                                            '
 and a crime of violence, 18 U.S.C. § 924(c)(l)(A)(ii). The Court sentenced Boykin to life Rius thirty-

 two years in prison. See United States v. Boykin, No. 10-CR-0391-01 (CM) (S.D.N.Y. Mar. 20,

 2014), aff'd660 F. App'x 35 (2d Cir. 2016) (summary orde.r).

         Boykin filed a motion under 28 U.S.C. § 2255, which the Court denied on Sept mber 21,

 2018. See Boykin v. United States, No. 18-CV-00736 (CM) (S.D.N.Y. Sept. 21, 201 ), appeal

 dismissed, 18-3314 (2d Cir. July 22, 2019).

         On April 5, 2021, the Second Circuit granted Boykin leave to file a successive 2 U.S.C. §

 2255 motion, "primarily based on" United States v. Davis, 139 S. Ct. 2319 (2019), and t ansferred

 the matter here for further proceedings. See Boykin v. United States, No. 20-13 (2d Cir. Ap . 5, 2021)

 (noting Boy kin's argument that "one of his 18 U.S.C. §924(c) convictions is no longer su ported by
 a valid predicate after Davis." (ECF I :2 l-CV-03146, I)).

            The Court is appointing attorney, Sarah E. Aberg, from the CJA panel, to epresent

 Boykin in connection with his § 2255 motion. Counsel should review Boykin's fi ings and

 report back to the Court within 30 days on how counsel wishes to proceed. If couns l decides

 she will be supplementing Boykin's prose motion, counsel's papers must be filed                           ithin 60

 days; the Government will have 30 days thereafter to file a response.

         This constitutes the order of the Court. 1
Dated: May I 0, 2021




                                        Colleen McMahon
                                        District Court Judge




1 Nothing in this order shall be construed as a ruling by the Court on the merits, timeliness or otherwise rocedural
correctness of petitioner's filings.
